IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-89,851-01


                           EX PARTE SIMON BAZILLE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1261252-A IN THE 180TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. NEWELL, J., not participating.

                                           OPINION

       Applicant was convicted of aggravated robbery and sentenced to thirty years’ imprisonment.

The First Court of Appeals affirmed his conviction. Bazille v. State, No. 01-11-00647-CR (Tex.

App.—Houston [1st Dist] Feb. 20, 2014) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform him that his conviction had

been affirmed and advise him of his right to file a pro se petition for discretionary review. Based on

the record, the trial court has determined that Applicant did not receive notification that his

conviction had been affirmed and that he had the right to file a pro se petition for discretoinary
                                                                                                     2

review.

          Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005). Applicant may file an out-of-time petition for discretionary

review of the judgment of the First Court of Appeals in cause number 01-11-00647-CR. Should

Applicant decide to file a petition for discretionary review, he must file it with this Court within

thirty days from the date of this Court’s mandate. Applicant’s remaining claims are dismissed. Ex

Parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:       January 29, 2020

Do not publish